t c memo united_states tax_court james l jensen petitioner v commissioner of internal revenue respondent docket no 10576-02l filed date james l jensen pro_se stephen p baker for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under section motion for summary_judgment and unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner’s motion to strike respondent’s motion for summary_judgment motion to strike rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background petitioner is a commercial fisherman at the time he filed the petition petitioner resided in cordova alaska on or about date respondent received from petitioner his joint federal_income_tax return for petitioner listed his income_tax_liability as dollar_figure this liability was attributable to petitioner’s two children whose income_tax_liability petitioner elected to report on his return on form_8814 parents’ election to report child’s interest and dividends petitioner reported zero taxable_income and no tax due for himself on or about date respondent received from petitioner his joint federal_income_tax return for petitioner reported negative taxable_income and no tax due on or about date respondent received from petitioner his joint federal_income_tax return for petitioner listed his income_tax_liability as dollar_figure this liability was attributable to one of petitioner’s children dollar_figure reported on form whose income_tax_liability petitioner elected to report on petitioner’s return and to self-employment_tax dollar_figure petitioner reported zero taxable_income on or about date respondent received from petitioner his joint federal_income_tax return for petitioner listed his income_tax_liability as dollar_figure this liability was attributable to one of petitioner’s children dollar_figure reported on form whose income_tax_liability petitioner elected to report on petitioner’s return and to self-employment_tax dollar_figure petitioner reported zero taxable_income on date respondent sent petitioner a statutory_notice_of_deficiency for respondent determined a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for petitioner received this notice_of_deficiency and responded to it with a 15-page letter containing frivolous and groundless arguments on date respondent sent petitioner a statutory_notice_of_deficiency for respondent determined a dollar_figure deficiency a dollar_figure penalty pursuant to sec_6651 and a dollar_figure penalty pursuant to sec_6662 for petitioner received this notice_of_deficiency and responded to it with a 15-page letter containing frivolous and groundless arguments on date respondent sent petitioner a letter advising him that his tax returns for and were under examination on date petitioner responded with a two-page letter containing frivolous and groundless arguments on date respondent sent petitioner a statutory_notice_of_deficiency for and respondent determined an dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for and a dollar_figure deficiency and a dollar_figure penalty pursuant to sec_6662 for this notice_of_deficiency was sent via certified mail to petitioner’s last known address-- which also is the address petitioner used in the petition and the amended petition this notice_of_deficiency was not returned as undeliverable petitioner did not petition the court for redetermination of the deficiencies or penalties with respect to or respondent assessed petitioner’s tax_liability along with penalties and interest as follows year assessment_date date date date date respondent sent petitioner notices and demand for payment of the assessments as follows in date for in date and date for in august and date for and in date for petitioner responded to the requests for payment for and with several 15-page letters containing frivolous and groundless arguments on or about date respondent filed a notice_of_federal_tax_lien regarding petitioner’s income_tax liabilities for and with the recording district of cordova anchorage alaska tax_lien the tax_lien listed dollar_figure owed for dollar_figure owed for dollar_figure owed for and dollar_figure owed for on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding his income_tax liabilities for and hearing notice attached to the hearing notice was a copy of the tax_lien on date in response to the hearing notice petitioner submitted a 15-page letter containing frivolous and groundless arguments petitioner did not file a form request for a collection_due_process_hearing however respondent treated petitioner’s date letter as the equivalent of a form 12153--ie as a request for a sec_6330 hearing on date respondent sent petitioner a letter notifying him that his case had been assigned to an appeals officer on date petitioner responded to respondent’s date letter with frivolous and groundless arguments on date appeals officer donna chilton invited petitioner to attend a sec_6330 hearing with her pincite a m on date in anchorage alaska on date petitioner wrote to ms chilton to advise her that date was not a convenient time and that he was seeking an attorney to represent him petitioner requested that the hearing be held during the week of date as he would be in anchorage alaska during that time ms chilton rescheduled petitioner’s hearing on the basis of his request for date on date petitioner sent ms chilton a letter in lieu of a face-to-face hearing regarding and petitioner argued that the assessments were barred by the period of limitations regarding and petitioner claimed he did not receive any notices of assessment for and and complained that the forms certificate of assessments payments and other specified matters did not list the amounts demanded next to the entries listing demand for payment on date ms chilton responded to petitioner’s date letter ms chilton addressed each of petitioner’s claims and attached documents to support her conclusions on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the tax_lien should remain in place on date petitioner timely filed an imperfect petition for lien or levy action under sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities on date the court ordered that on or before date petitioner file a proper amended petition and pay the filing fee a request for payment for that petitioner received and responded to with frivolous and groundless arguments specifically lists the amount owed as dollar_figure a notice for that petitioner received and responded to with frivolous and groundless arguments specifically lists the amount owed as dollar_figure on date petitioner sent ms chilton two letters in response to the notice_of_determination in these letters petitioner raised frivolous and groundless arguments on date petitioner filed an amended petition for lien or levy action under sec_6320 or sec_6330 seeking review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities on date petitioner was served with the court’s notice setting case for trial and standing_pretrial_order setting the case for trial during the court’s 2-week session in anchorage alaska beginning on date the court advised petitioner that he needed to be ready and available during this 2-week period to try his case on date petitioner filed a motion to dismiss motion to dismiss in the motion to dismiss petitioner stated that the parties were in negotiations to settle the case on date the court ordered respondent to file a response to petitioner’s motion to dismiss on or before date on date respondent filed a response to petitioner’s motion to dismiss respondent stated that he had made a diligent inquiry and found that no negotiations were currently in progress with petitioner respondent further stated that he intended to file a motion for summary_judgment and would be requesting a penalty pursuant to sec_6673 on date the court denied petitioner’s motion to dismiss that same day respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 motion for summary_judgment attached as exhibits to the motion for summary_judgment among other things were forms dated date and computer-generated transcripts txmoda dated date for petitioner’s and tax years on date the court ordered petitioner to file a response to respondent’s motion for summary_judgment on or before date and calendared the motion for hearing at the trial session of the court commencing on date after receiving a call from the parties that petitioner was a fisherman and it was difficult for him to get to anchorage alaska the court calendared the hearing for a date and time certain of a m on date on date pincite a m petitioner’s case was called petitioner failed to appear instead petitioner’ sec_3 pursuant to fed r evid we take judicial_notice of the following facts cordova alaska is approximately to miles from anchorage alaska as the crow flies and approximately miles away by car accordingly because of the distance and difficulty of getting from cordova to anchorage the appeals officer respondent and the court were willing to accommodate petitioner wife who is not an attorney or a party to this case appeared with a special power_of_attorney petitioner’s wife stated that petitioner was out on his boat fishing because it was fishing season after admonishing petitioner’s wife regarding petitioner’s failure to appear the court asked respondent’s counsel if he was prepared to file a written motion to dismiss for lack of prosecution respondent’s counsel answered that he was not the court rescheduled petitioner’s case for the next day date pincite a m respondent’s counsel advised the court that he would file a motion to dismiss for lack of prosecution if petitioner did not appear at that time and the court stated that the motion would be granted if petitioner did not appear the court further stated that we would hear argument on respondent’s request to impose sanctions on date that same day respondent filed a supplemental declaration with attached exhibits in support of his motion for summary_judgment on date pincite a m petitioner appeared at this hearing petitioner made frivolous and groundless arguments that same day petitioner filed a response to respondent’s motion for summary_judgment and imposition of a penalty that contained frivolous and groundless arguments petitioner also filed the motion to strike discussion i determination to proceed with collection sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received the notices of deficiency for and the notice_of_deficiency for and was sent via certified mail to petitioner’s last known address--which also is the address petitioner used in the petition and the amended petition this notice_of_deficiency was not returned as undeliverable respondent submitted a certified mailing list to confirm these facts furthermore petitioner did not claim that he did not receive the notice_of_deficiency for and accordingly petitioner is deemed to have received this notice_of_deficiency sego v commissioner supra pincite petitioner chose not to file a petition for redetermination in response to these notices of deficiency accordingly petitioner cannot contest the underlying deficiencies for and sec_6330 sego v commissioner supra goza v commissioner supra pincite claims that the limitation period for assessment has expired are challenges to the underlying tax_liability 117_tc_127 therefore petitioner cannot raise these claims in this proceeding where the validity of the underlying tax_liability is not properly in issue we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite petitioner’s remaining argument appears to be that the verification requirement of sec_6330 has not been met sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein e g schnitzler v commissioner tcmemo_2002_159 citing five other cases to support this principle we have repeatedly held that the commissioner may rely on forms or transcripts of account to satisfy the verification requirement of sec_6330 hromiko v commissioner tcmemo_2003_ schnitzler v commissioner supra kaeckell v commissioner tcmemo_2002_114 obersteller v commissioner tcmemo_2002_106 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 affd 456_fedappx_802 9th cir tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms or transcripts of account see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b ii sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous at the hearing the court warned petitioner that the arguments he was advancing were frivolous and groundless that the arguments had been rejected by the u s court_of_appeals for the ninth circuit the court to which this case is appealable and that we believed he filed the petition to delay collection our authority and willingness to impose penalties pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions are well established cf 115_tc_576 petitioner filed frivolous documents and motions with the court petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and he has wasted the time and resources of the court we are convinced that petitioner instituted and maintained these proceedings primarily for delay accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
